DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Content of Specification
On a discordant note, the disclosure is objected to because of the following informalities: 
just prior to the claims, there occurs a section entitled 
"REFERENCE SINGS LIST" 
which appears to have been intended as 
"REFERENCE SIGNS LIST."  
Appropriate correction is required.
In the Claims
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1, for example, fails to correctly incorporate the limitations disclosed in the specification which point out the connective circuit features  "[a] winding end terminal 32b of the secondary winding 32 is connected with the source of the semiconductor device Ql and the drain of the semiconductor device Q2" (¶ [0026] and FIG. 1).  In contrast, claim 1 requires the limitation  "wherein a second output terminal of the first control signal is connected with the second device electrode of the first semiconductor device, the first device electrode of the second semiconductor device, and another end of the primary winding of the second transformer, . . . "  ( Claim 1, lines 21-24).  It would appear that claim 1 may have been intended to recite "wherein a second output terminal of the first control signal is connected with the second device electrode of the first semiconductor device, the first device electrode of the second semiconductor device, and another end of the secondary winding of the second transformer, . . . "  A similar situation exists for claims 4 and 5.  Claims 2 and 3 depend from claim 1 and thus inherit this deficiency.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 4,670,667 to Petit.
As to Claim 1:
Petit discloses, in FIG(s). 2 & 3a-3c; and by way of background Fig. 1:
a voltage balance circuit ("balancing circuit 2") that keeps balance among respective output voltages from a plurality of semiconductor devices (T1, T2) connected in series with each other (Col. 3, lines 1-10,  Col. 3, line 48 - Col. 4, line 67), 
the plurality of semiconductor devices including at least first and second semiconductor devices (T1, T2;  Col. 3, line 48 - Col. 4, line 67), 
each of the first and second semiconductor devices including a control electrode (respective bases of T1, T2) and first and second device electrodes (respective collectors/emitters of T1, T2), 
wherein the voltage balance circuit comprises: 
a first transformer (TR1) including a primary winding (upper galvanic isolation winding pair of TR1;  Col. 2, lines 36-54) and a secondary winding (L1); 
a second transformer (TR2) including a primary winding (lower galvanic isolation winding pair of TR2;  Col. 2, lines 36-54) and a secondary winding (L2); and 
first and second capacitors (C1, C2) connected in series with each other (Col. 2, lines 63-68), 
wherein one end of the first capacitor is connected with the first device electrode of the first semiconductor device (upper electrode of C1 to collector of T1;  Col. 2, lines 63-68), 
wherein one end of the second capacitor is connected with the second device electrode of the second semiconductor device (lower electrode of C2 to emitter of T2;  Col. 2, lines 63-68), 
wherein another ends of the first and second capacitors are connected with each other (point in common with C1, C2;  lower electrode of C1 with upper electrode C2;  "common junction of the transistors Tl and T2;"  Col. 2, lines 63-68), and 
are connected with another end of the secondary winding of the first transformer (L1;  Col. 3, line 48 - Col. 4, line 67), 
wherein a first output terminal of a first control signal (upper output terminal of "control signal generator 10") for controlling the first semiconductor device (T1) is connected with one end of the primary winding of the first transformer (upper input terminal of TR1), and 
another end of the primary winding of the first transformer (upper output terminal of TR1 as provided through TR1 by galvanic isolation) is connected with the control electrode of the first semiconductor device (base electrode of T1;  Col. 2, lines 36-54), 
wherein a second output terminal of the first control signal (lower output terminal of TR1 as generated by "control signal generator 10" and provided by galvanic isolation through TR1) is connected with the second device electrode of the first semiconductor device (emitter of T1;  Col. 2, lines 36-54), 
the first device electrode of the second semiconductor device (collector of T2), and 
another end of the primary winding of the second transformer (L2;  Col. 2, lines 36-54,  Col. 3, line 48 - line 65; this limitation is interpreted as if intended to recite ‘another end of the secondary winding . . . ’ {Ref. ¶ [0026] of Specification} and is mapped accordingly), 
wherein a first output terminal of a second control signal (lower output terminal of "control signal generator 10") for controlling the second semiconductor device (T2) is connected with the one end of the primary winding of the second transformer (lower input terminal of TR2), and 
another end of the primary winding of the second transformer (upper output terminal of TR2 as provided through TR2 by galvanic isolation) is connected with the control electrode of the second semiconductor device (base electrode of T2;  Col. 2, lines 36-54), 
wherein a second output terminal of the second control signal (lower output terminal of TR2 as generated by "control signal generator 10" and provided by galvanic isolation through TR2) is connected with the second device electrode of the second semiconductor device (emitter of T2;  Col. 2, lines 36-54), 
wherein the first control signal is applied to the control electrode of the first semiconductor device through the primary winding of the first transformer (Col. 3, lines 48-65;  Col. 2, lines 36-54), 
wherein the second control signal is applied to the control electrode of the second semiconductor device through the primary winding of the second transformer (Col. 3, lines 48-65;  Col. 2, lines 36-54), and 
wherein one ends of the secondary windings are connected with each other (FIG. 2 at arrow indication of "balancing circuit 2" where L1 and L2 share a common point;  Col. 3, lines 48-65).  
As to Claim 2:
Petit discloses, in FIG(s). 2 & 3a-3c; and by way of background Fig. 1:
wherein the first and second capacitors are parasitic capacitance with electrodes facing each other (C1, C2;  Col. 2, lines 63-68).  
As to Claim 3:
Petit discloses, in FIG(s). 2 & 3a-3c; and by way of background Fig. 1:
wherein the primary windings and the secondary windings of the first and second transformers serve as a pair of electrodes (respective primary inputs and galvanically isolated primary outputs at secondary windings L1/L2) facing each other to be electromagnetically coupled with each other (Col. 2, lines 36-54).  
As to Claim 4:
Petit discloses, in FIG(s). 2 & 3a-3c; and by way of background Fig. 1:
a switching circuit comprising a voltage balance circuit ("balancing circuit 2"), 
the switching circuit switching an input voltage (output voltage of 10 at 1;  Col. 2, lines 36-54), and 
outputting a switched input voltage (+E/-E;  Col. 2, lines 26-35), 
the switching circuit comprising first and second semiconductor devices (T1, T2) that respectively serve as switching elements (Col. 2, lines 23-25), 
wherein the first and second control signals respectively serving as first and second switching control signals (Col. 2, lines 36-54), 
wherein the voltage balance circuit ("balancing circuit 2") keeps balance among respective output voltages from a plurality of semiconductor devices (T1, T2) connected in series with each other (Col. 3, lines 1-10,  Col. 3, line 48 - Col. 4, line 67), 
the plurality of semiconductor devices including at least first and second semiconductor devices (T1, T2;  Col. 3, line 48 - Col. 4, line 67), 
each of the first and second semiconductor devices including a control electrode (respective bases of T1, T2) and first and second device electrodes (respective collectors/emitters of T1, T2), 
wherein the voltage balance circuit comprises: 
a first transformer (TR1) including a primary winding (upper galvanic isolation winding pair of TR1;  Col. 2, lines 36-54) and a secondary winding (L1); 
a second transformer (TR2) including a primary winding (lower galvanic isolation winding pair of TR2;  Col. 2, lines 36-54) and a secondary winding (L2); and 
first and second capacitors (C1, C2) connected in series with each other (Col. 2, lines 63-68), 
wherein one end of the first capacitor is connected with the first device electrode of the first semiconductor device (upper electrode of C1 to collector of T1;  Col. 2, lines 63-68), 
wherein one end of the second capacitor is connected with the second device electrode of the second semiconductor device (lower electrode of C2 to emitter of T2;  Col. 2, lines 63-68), 
wherein another ends of the first and second capacitors are connected with each other (point in common with C1, C2;  lower electrode of C1 with upper electrode C2;  "common junction of the transistors Tl and T2;"  Col. 2, lines 63-68), and 
are connected with another end of the secondary winding of the first transformer (L1;  Col. 3, line 48 - Col. 4, line 67), 
wherein a first output terminal of a first control signal (upper output terminal of "control signal generator 10") for controlling the first semiconductor device (T1) is connected with one end of the primary winding of the first transformer (upper input terminal of TR1), and 
another end of the primary winding of the first transformer (upper output terminal of TR1 as provided through TR1 by galvanic isolation) is connected with the control electrode of the first semiconductor device (base electrode of T1;  Col. 2, lines 36-54), 
wherein a second output terminal of the first control signal (lower output terminal of TR1 as generated by "control signal generator 10" and provided by galvanic isolation through TR1) is connected with the second device electrode of the first semiconductor device (emitter of T1;  Col. 2, lines 36-54), 
the first device electrode of the second semiconductor device (collector of T2), and 
another end of the primary winding of the second transformer (L2;  Col. 2, lines 36-54,  Col. 3, line 48 - line 65; this limitation is interpreted as if intended to recite ‘another end of the secondary winding . . . ’ {Ref. ¶ [0026] of Specification} and is mapped accordingly), 
wherein a first output terminal of a second control signal (lower output terminal of "control signal generator 10") for controlling the second semiconductor device (T2) is connected with the one end of the primary winding of the second transformer (lower input terminal of TR2), and 
another end of the primary winding of the second transformer (upper output terminal of TR2 as provided through TR2 by galvanic isolation) is connected with the control electrode of the second semiconductor device (base electrode of T2;  Col. 2, lines 36-54), 
wherein a second output terminal of the second control signal (lower output terminal of TR2 as generated by "control signal generator 10" and provided by galvanic isolation through TR2) is connected with the second device electrode of the second semiconductor device (emitter of T2;  Col. 2, lines 36-54), 
wherein the first control signal is applied to the control electrode of the first semiconductor device through the primary winding of the first transformer (Col. 3, lines 48-65;  Col. 2, lines 36-54), 
wherein the second control signal is applied to the control electrode of the second semiconductor device through the primary winding of the second transformer (Col. 3, lines 48-65;  Col. 2, lines 36-54), and 
wherein one ends of the secondary windings are connected with each other (FIG. 2 at arrow indication of "balancing circuit 2" where L1 and L2 share a common point;  Col. 3, lines 48-65).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Petit in view of U.S. Patent Application Publication No. 2021/0257948 to Toyodome et al. (Toyodome).
As to Claim 5:
Petit discloses, in FIG(s). 2 & 3a-3c; and by way of background Fig. 1:
a power converter apparatus that converts an input voltage into a predetermined voltage, the power converter apparatus comprising: 
a switching circuit ("balancing circuit 2"); . . . 
. . . wherein the switching circuit comprising a voltage balance circuit ("balancing circuit 2"), 
the switching circuit switching an input voltage (output voltage of 10 at 1;  Col. 2, lines 36-54), and 
outputting a switched input voltage (+E/-E;  Col. 2, lines 26-35), 
the switching circuit comprising first and second semiconductor devices (T1, T2) that respectively serve as switching elements (Col. 2, lines 23-25), 
wherein the first and second control signals respectively serving as first and second switching control signals (Col. 2, lines 36-54), 
wherein the voltage balance circuit ("balancing circuit 2") keeps balance among respective output voltages from a plurality of semiconductor devices (T1, T2) connected in series with each other (Col. 3, lines 1-10,  Col. 3, line 48 - Col. 4, line 67), 
the plurality of semiconductor devices including at least first and second semiconductor devices (T1, T2;  Col. 3, line 48 - Col. 4, line 67), 
each of the first and second semiconductor devices including a control electrode (respective bases of T1, T2) and first and second device electrodes (respective collectors/emitters of T1, T2), 
wherein the voltage balance circuit comprises: 
a first transformer (TR1) including a primary winding (upper galvanic isolation winding pair of TR1;  Col. 2, lines 36-54) and a secondary winding (L1); 
a second transformer (TR2) including a primary winding (lower galvanic isolation winding pair of TR2;  Col. 2, lines 36-54) and a secondary winding (L2); and 
first and second capacitors (C1, C2) connected in series with each other (Col. 2, lines 63-68), 
wherein one end of the first capacitor is connected with the first device electrode of the first semiconductor device (upper electrode of C1 to collector of T1;  Col. 2, lines 63-68), 
wherein one end of the second capacitor is connected with the second device electrode of the second semiconductor device (lower electrode of C2 to emitter of T2;  Col. 2, lines 63-68), 
wherein another ends of the first and second capacitors are connected with each other (point in common with C1, C2;  lower electrode of C1 with upper electrode C2;  "common junction of the transistors Tl and T2;"  Col. 2, lines 63-68), and 
are connected with another end of the secondary winding of the first transformer (L1;  Col. 3, line 48 - Col. 4, line 67), 
wherein a first output terminal of a first control signal (upper output terminal of "control signal generator 10") for controlling the first semiconductor device (T1) is connected with one end of the primary winding of the first transformer (upper input terminal of TR1), and 
another end of the primary winding of the first transformer (upper output terminal of TR1 as provided through TR1 by galvanic isolation) is connected with the control electrode of the first semiconductor device (base electrode of T1;  Col. 2, lines 36-54), 
wherein a second output terminal of the first control signal (lower output terminal of TR1 as generated by "control signal generator 10" and provided by galvanic isolation through TR1) is connected with the second device electrode of the first semiconductor device (emitter of T1;  Col. 2, lines 36-54), 
the first device electrode of the second semiconductor device (collector of T2), and 
another end of the primary winding of the second transformer (L2;  Col. 2, lines 36-54,  Col. 3, line 48 - line 65; this limitation is interpreted as if intended to recite ‘another end of the secondary winding . . . ’ {Ref. ¶ [0026] of Specification} and is mapped accordingly), 
wherein a first output terminal of a second control signal (lower output terminal of "control signal generator 10") for controlling the second semiconductor device (T2) is connected with the one end of the primary winding of the second transformer (lower input terminal of TR2), and 
another end of the primary winding of the second transformer (upper output terminal of TR2 as provided through TR2 by galvanic isolation) is connected with the control electrode of the second semiconductor device (base electrode of T2;  Col. 2, lines 36-54), 
wherein a second output terminal of the second control signal (lower output terminal of TR2 as generated by "control signal generator 10" and provided by galvanic isolation through TR2) is connected with the second device electrode of the second semiconductor device (emitter of T2;  Col. 2, lines 36-54), 
wherein the first control signal is applied to the control electrode of the first semiconductor device through the primary winding of the first transformer (Col. 3, lines 48-65;  Col. 2, lines 36-54), 
wherein the second control signal is applied to the control electrode of the second semiconductor device through the primary winding of the second transformer (Col. 3, lines 48-65;  Col. 2, lines 36-54), and 
wherein one ends of the secondary windings are connected with each other (FIG. 2 at arrow indication of "balancing circuit 2" where L1 and L2 share a common point;  Col. 3, lines 48-65).   
However, Petit is not used to disclose:
 . . . a reactor that receives an input voltage and outputs the input voltage to a series circuit of the first and second semiconductor devices; and 
an electrolytic capacitor that smooths a voltage switched by the first and second semiconductor devices, . . . 
Toyodome discloses, in FIG(s). 17:
. . . a reactor (271) that receives an input voltage (voltage applied to inputs to 27) and outputs the input voltage to a series circuit of the first and second semiconductor devices (disclosed above in Petit as T1, T2;  and herein as 273); and 
an electrolytic capacitor (25) that smooths a voltage switched by the first and second semiconductor devices (¶ [0231] - ¶ [0239]), . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SERIES-CONNECTED POWER TRANSISTORS, disclosed by Petit; by incorporating the MOTOR DRIVING APPARATUS, disclosed by Toyodome; in order to provide a DC power supply circuit of variable output voltage value with a connection switching device where switching is performed in a state where an output voltage of the DC power supply circuit is in increase (Toyodome; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849